                   IN THE UNITED STATES DISTRICT
                COURT FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 STEPHEN WILLIAMS,
                                                       CV-18-20-H-BMM
              Plaintiff,
 v.
                                                ORDER ADOPTING MAGISTRATE
 MICHAEL FLETCHER, THOMAS                          JUDGE’S FINDINGS AND
 WILSON, BALTISAR, SEGOVIA,                         RECOMMENDATIONS
 DOE 1, DOE 2, DOE 3, and
 MICHELLE STEYH, sued in their
 individual capacities,

               Defendants.


      United States Magistrate Judge Johnston entered Findings and

Recommendations on October 9, 2018. (Doc. 25). Judge Johnston determined this

matter should be dismissed as a sanction for Plaintiff Stephan Williams’s failure to

comply with the July 18, 2018 Order (Doc. 21) and failure to respond to

Defendant’s Motion for Summary Judgement (Doc. 17).

      No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed the Findings and Recommendation for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings

and Recommendations and adopts them in full.




                                         1
                                     ORDER

      Accordingly, IT IS ORDERED that

      1. Magistrate Judge Johnston's Findings and Recommendations (Doc. 25)

are Adopted in Full and this matter is DISMISSED. The Clerk of Court is directed

to close this matter, enter judgment pursuant to Rule 58 of the Federal Rules of

Civil Procedure, and terminate all pending motions.

      2. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      DATED this 4th day of December, 2018.




                                         2
